DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 12/30/2020.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Same to tern of “wherein the at least one layer is associated with a thickness less than or equal to a threshold thickness associated with total internal reflection for a threshold wavelength” (line 7-8) is vague and renders the claims indefinite. Without specifying the total internal reflection and the angle of incidence, the t threshold thickness associated with total internal reflection becomes undefined.



Claims 2-13 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Kelly et al (US 2740317).

Regarding Claim 1, Kelly teaches a dichroic prism beamsplitter (fig. 14), comprising: 

a medium with a refractive index greater than approximately 1.0 (figs. 11-12, P1, P2); and 

a plurality of layers sandwiched by the medium (figs. 11-12, C), 
wherein the plurality of layers includes an equivalent structure including at least one layer with a refractive index that is less than a threshold refractive index for total internal reflection (fig. 11, C, the layer of ZnS or PbF2; fig. 12, C, layer of TiO2 or PbF2, and the beam of total internal reflection; figs. 6-7, the beams of total internal reflections) that is based on an angle of incidence (fig. 12, see the critical angle 34° for total internal reflections; -- further, the term of “based on an angle of incidence” is the nature of total internal reflection, which is not a patentable subject matter); 

wherein the at least one layer is associated with a thickness less than or equal to a threshold thickness associated with total internal reflection for a threshold wavelength (fig. 11, C, the layer of ZnS; fig. 12, C, layer of TiO2; --they have defined thicknesses);

2;-- in the wavelength range 9.5 µm –16.6 µm, the refractive index of TiO2 is below 1.41, minimum 0.74 (see https://refractiveindex.info/?shelf=main&book=TiO2&page=Siefke), smaller the that of the prism medium P1; total internal reflections may occur in the prism medium P1 for a range of angles of incidence); and causes evanescent wave coupling for a second wavelength range that is greater than the threshold wavelength (--this term regarding a function of the prism beamsplitter. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Kelly is same to that recited in the claim 1, then it is expect the transmission/reflection functions provided by Kelly has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding Claim 2, Kelly teaches the dichroic prism beamsplitter of claim 1, wherein the plurality of layers includes another at least one layer with another thickness greater than the threshold thickness (col. 1, line 45-60, a multiple layer structure of various dielectric materials of thicknesses defined by fractions of wave lengths or 

Regarding Claim 3, Kelly teaches the dichroic prism beamsplitter of claim 1, wherein the at least one layer is two or more layers ((figs. 11-12, C, the layers in C).

Regarding Claim 4, Kelly teaches the dichroic prism beamsplitter of claim 1, wherein the plurality of layers is configured to cause the first wavelength range to be reflected and the second wavelength range to be passed through (fig. 12, C, layer of TiO2;-- in the wavelength range 9.5 µm –16.6 µm (--first wavelength range), the refractive index of TiO2 is below 1.41, minimum 0.74, smaller the that of the prism medium P1; total internal reflections may occur in the prism medium P1 for a range of angles of incidence; for the wavelength ranges shorter than 9.5 µm, and/or longer than 16.6 µm (--second wavelength range), the refractive index of TiO2 may be greater the that of the prism medium P1, the light in second wavelength range can pass through by refraction).

Regarding Claim 5, Kelly teaches the dichroic prism beamsplitter of claim 1, wherein the dichroic prism beamsplitter is configured for angles of incidence of greater than approximately 45 degrees (fig. 6, angles of incidence, 54°).



Regarding Claim 7, Kelly teaches the dichroic prism beamsplitter of claim 1, wherein an equivalent refractive index of the equivalent structure formed by the at least one layer is between approximately 1.38 and 4.2 (fig. 11, ZnS, n = 2.36; PbF2, n = 1.68).

Regarding Claim 8, Kelly teaches the dichroic prism beamsplitter of claim 1, wherein the medium is a first prism and a second prism (col. 4, line 31-35, the prism P1, P2; fig. 14, P1, P2).

Regarding Claim 9, Kelly teaches The dichroic prism beamsplitter of claim 1, wherein the first wavelength range and the second wavelength range are subsets of a total wavelength range of the dichroic prism beamsplitter, and wherein the total wavelength range of the dichroic prism beamsplitter is in a range from approximately 0.1 micrometer to approximately 20 micrometers (col. 3, line 58-85, The term "spectrum" as herein; visible spectrum; invisible ranges; such as the infrared
and ultra violet ranges; --the first wavelength range and second wavelength range see above regarding claim 4).



Regarding Claim 11, Kelly teaches the dichroic prism beamsplitter of claim 1, wherein the threshold thickness is approximately 0.5 micrometers (col. 1, line 45-60, a multiple layer structure of various dielectric materials of thicknesses defined by fractions of wave lengths or multiples thereof; for wavelength of 1 µm, each layer has a thickness less than 0.25 µm (see col. 8, line 62-72).

Regarding Claim 12, Kelly teaches the dichroic prism beamsplitter of claim 1, wherein each layer, of the plurality of layers, is associated with a layer thickness of less than 0.5 micrometers (col. 1, line 45-60, a multiple layer structure of various dielectric materials of thicknesses defined by fractions of wave lengths or multiples thereof; for wavelength of 1 µm, each layer has a thickness less than 0.25 µm (see col. 8, line 62-72).

.

Response to Arguments
Applicant's arguments on pages 7-11, filed on 12/30/2020, have been fully considered and are not persuasive.

In the remarks, applicant argues that:
(A) Applicant amends claims 1 and 11 to address the 112 rejections.
(B) KELLY does not disclose or suggest "a plurality of layers sandwiched by the medium, wherein the plurality of layers includes an equivalent structure including at least one layer with a refractive index that is less than a threshold refractive index for total internal reflection that is based on an angle of incidence, wherein the at least one layer is associated with a thickness less than or equal to a threshold thickness associated with total internal reflection for a threshold wavelength" as recited in claim 1,
(C) KELLY discloses or suggests "the at least one layer causes total internal reflection for a first wavelength range that is less than or equal to the threshold wavelength and causes evanescent wave coupling for a second wavelength range that is greater than the threshold wavelength," as recited in claim1.

In response to applicant's argument(s):
based on an angle of incidence” is the nature of total internal reflection, which is not a patentable subject matter. Total reflection occurs for rays passing from higher to lower index media and located outside a cone defined by the "critical angle" of incidence (see col. 5, line 5-8 of Kelly). The total internal reflection is inherently related to angles of incidence.

As in 112 rejections above, the threshold refractive index for total internal reflection depends on a refractive index of prism/layers and an angle of incidence in the prism/layers. For total internal reflection: sinθc = n2/n1, here θc is critical incidence angle; n1, n2 are refractive indexes, n1 > n2 (also see col. 5, line 15-30 of Kelly). Hence, total internal reflection involves three parameters θc, n1 and n2. Without specifying the angle of incidence and one of the refractive index, the threshold refractive index for total internal reflection becomes undefined. Further, cited total internal reflection may be related to more than one total internal reflections occurring in the claimed dichroic prism beamsplitter; without specifying which one of the total internal reflection, the threshold refractive index for total internal reflection becomes undefined.
Therefore, 112 rejection maintains.

(B) please see above in response (A), the threshold refractive index for total internal reflection has 112 issue and is undefined. Kelly teaches that "a plurality of layers sandwiched by the medium (figs. 11-12, C), wherein the plurality of layers includes an equivalent structure including at least one layer with a refractive index that 

(C) the term of “wherein the at least one layer causes total internal reflection for a first wavelength range that is less than or equal to the threshold wavelength and causes evanescent wave coupling for a second wavelength range that is greater than the threshold wavelength" is of a function claim.
Note that "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113 ; In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114); see also MPEP §2111.04).
In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or 

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/JIE LEI/Primary Examiner, Art Unit 2872